Title: From Thomas Jefferson to John M. Goodenow, 13 June 1822
From: Jefferson, Thomas
To: Goodenow, John M.


Sir
Monticello
June 13. 22.
I thank you for the volume of American jurisprudence which you have been so kind as to send me. I am now too old to read books solidly, unless they promise present amusement or future benefit. to me books of law offer neither. but I read your 6th chapter with interest and satisfaction on the question whether the Common law (of England) makes a part of the laws of our General government? that it makes, more or less, a part of the laws of the states is, I suppose an unquestionable fact. not by birthright, a conceit as inexplicable as the trinity, but by adoption. but, as to the Genl government, the Virginia report on the Alien and Sedition laws has so compleatly pulverised this pretension that nothing new can be said on it. still, seeing that judges of the Supreme court, Iredell for example Elsworth, Story, had been found capable of such paralogism, I was glad to see that the Supreme court had given it up. in the case of Libel in the US. district court of Connecticut the rejection of it was certainly sound; because no law of the Genl govmt had made it an offence. but such a case might, I suppose, be sustained in the state courts which have state laws against libels. because as to the portions of power within each state assigned to the General government, the President is as much the Executive of the state, as their particular Governor is in relation to state-powers. these however are speculations with which I no longer trouble myself; and therefore, to my thanks, I will only add assurances of my great respect.Th: Jefferson